Citation Nr: 1105640	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  03-12 083	)	DATE
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a lumbar 
spine injury.

2.  Entitlement to service connection for bilateral carpal tunnel 
syndrome.

3.  Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in May 2005 and December 
2006 by the Department of Veterans Affairs (VA) Regional Offices 
(ROs) in Montgomery, Alabama and Columbia, South Carolina.  

The Veteran's claims were remanded for additional development in 
January 2010.


FINDING OF FACT

In July 2010, the Board was notified that the appellant died in 
July 2010.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction 
to adjudicate the merits of the claims at this time.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); Veterans' 
Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 
Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. 
Brown, 7 Vet. App. 42 (1994).  This appeal on the merits has 
become moot by virtue of the death of the appellant and must be 
dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in that new provision, a person eligible for substitution 
will include a living person who would be eligible to receive 
accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  
VA will be issuing regulations governing the rules and procedures 
for substitution upon death.  Until such regulations are issued, 
an eligible party seeking substitution in an appeal that has been 
dismissed by the Board due to the death of the claimant should 
file a request for substitution with the VA regional office (RO) 
from which the claim originated (listed on the first page of this 
decision).  


ORDER

The appeal is dismissed.



		
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


